Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 09/12/2019. Claims 1, 13 and 19 are independent claims.
Claims 1-6, 8 and 10-22 are allowed. 
Allowable Subject Matter
Claims 1-6, 8 and 10-22 are allowed. 
The following is an examiner's statement of reasons for allowance: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant's invention.
The cited references include Dwivedi, Woodward, Verkasalo and Khanwalkar.
Dwivedi discloses entity is defined to include information for identifying all of the events that pertains to the entity, whether produced by the entity itself or by another machine, and considering the many various ways the entity may be identified in machine data (such as by a URL, an IP address, or machine name). Uses different weights or patterns to indicate the frequency of transitions between the steps corresponding to the step nodes and include multiple lines {same or different pattern) between the various nodes A, B, C, D, E. Analyzed computationally to reveal patterns, trends, and associations, in some cases, relating to human behavior and interactions {structural links/connectivity pattern). Nodes representing various entities (e.g., virtual centers or computing clusters) to view performance information for lower-level nodes associated with lower-level entities (e.g., virtual machines or host systems), (see Dwivedi: Col. 5 lines 1-67, Col. 10 lines 1-67, Col. 11 lines 1-67, Col. 26 lines 1-67, Col. 27 lines 1-67, Col. 29 lines 1-67, Col. 30 lines 1-67, Col. 31 lines 1-67, Col. 39 lines 1-67, Col. 58 lines 1-67, Col. 68 lines 1-68, Col. 102 lines 1-68, Col. 105 lines 1-67, Col. 121 lines 1-67 and Col. 122 lines 1- 67).
Woodward discloses a network with a plurality of connected nodes can be stored, the node representing entities of the network. A request can be received from a first node of the network to retrieve data about a second node of the network. A query can be generated to retrieve the requested data. The query can be filtered based on permissions for the first node stored at a trusted store. The fields from the results of the filtered query can be redacted based on the permissions for the first node. And the redacted results can be provided to the first node. A network with a plurality of connected nodes can be stored, the nodes representing entities of the network. The dynamic nature of the connectivity, performing data analytics on the connected nodes can present unique computing challenges, (see Woodward: Para. 0025-0035, 0060-0070, 0077-0120 and 0280-0284). 
Verkasalo discloses analyzing people's behaviour and usage habits via TV and radio terminals have already existed for some time and more recently, various solutions to measure online usage in the Internet have been introduced. The medium with which many people spend, however, increasing face time is actually a wireless device, such as a mobile phone. Markov models and/or neural networks, with the resulting probabilistic models, reasonable estimates can be calculated for each user's status at any particular time, for example predicting for how long he will still be using the same application (first source identifier/ IDs of wireless device users having used the web browser and status or location cell tower or GPS-identified/second source identifier), or what is the personal probability of initiating a certain session, e.g. a camera session, after the current activity (associated number of sessions/first & seconds). Similar estimates may be determined for an aggregate of several users. The data distribution API facilitates external widgets or applications to execute queries in the database. a plurality of users, for each application {for example, a calendar application), for each application category {for example, email applications), and/or a device feature (for example, USB connections) category, across contexts, through powerful aggregation procedures. As the initial stage of clustering, the nodes of the graph may represent e.g. users, and the weights between the nodes may be Pearson correlation coefficients (or equivalent), calculated, for instance, based on behavioural metrics (for example application usage times per week: browser, voice, messaging and map application usage minutes per week) provided by the used platform (recognizing patterns across dimensions). By feeding historical patterns of application usage, including information on the identity and/or type of applications, session durations, and/or the identity and type of temporally adjacent application(s), statistical models of usage behavior can be built, based on, for example, Markov models and/or neural networks, (see Verkasalo: Para. 0064-0070, 0082-0095 and 0099-0120).
Khanwalkar discloses an electronic device identifier mapping and resolution system are disclosed which may be used to analyze various device identifiers associated with an online event initiated by a particular device in applying a matching algorithm to determine a unique device identifier and/or device profile for the device. Device identifiers provided from disparate sources (such as web browser cookies, network IP addresses, device-specific identifiers, application-specific identifiers, custom identifiers, probabilistic identifiers, etc.), including both deterministic and/or probabilistic identifiers, may be analyzed according to the matching algorithm to determine a device identifier associated with the device. digital identification resolution processes, which are processes of recognizing and linking disparate identification data elements from multiple sources and reconciling those data elements to correspond to a single device or group of devices and include one or more display {output) devices, (see Khanwalkar: Col. 8 line 1-67, Col. 9 line 1-67, Col. 10 line 1-67, Col. 15 line 1-67, Col. 16. Line 1-67, Col. 42 line 1-67 and Col. 43 line 1-55). 
The prior art does not disclose or fairly suggest: “receiving, by the at least one computing device, a connectivity pattern that defines a typed four cycle including a plurality of nodes having two center nodes and at least two additional nodes, each of the two center nodes linked via respective edges to both of the at least two additional nodes, determining that the node combination corresponds to the connectivity pattern; determining a probability that the first source identifier associated with the first session and the second source identifier associated with the second session correspond to a single entity based on the node combination corresponding to the connectivity pattern resolving, by the at least one computing device, the first session associated source identifier as corresponding to the single entity based on the probability.” For this reason, claim 1 is allowed. Claim(s) 2-6, 8, 10-12 and 22 are allowed for the same reasons as claim 1.
The prior art does not disclose or fairly suggest: “receive a connectivity pattern that defines a typed four cycle including a plurality of nodes having two center nodes and at least two additional nodes, each of the two center nodes linked via respective edges to both of the at least two additional nodes, determine the connectivity pattern corresponds to the node combination from the dataset; and a linking module configured to: determine a probability that the first source identifier associated with the first session and the second source identifier associated with the second session correspond to a single entity based on the node combination corresponding to the connectivity pattern; and resolve the first session associated with the first source identifier and the second session associated with the second source identifier as corresponding to the single entity based on the probability.” For this reason, claim 13 is allowed. Claim(s) 12-18 are allowed for the same reasons as claim 13. 
The prior art does not disclose or fairly suggest: “receiving a connectivity pattern defining a typed four cycle including a plurality of nodes having two center nodes and two additional nodes, each of the two additional nodes linked via respective edges to both of the center nodes, determining that the node combination corresponds to the connectivity pattern; determining a probability that the first source identifier associated with the first session and the second source identifier associated with the second session correspond to a single entity based on the node combination corresponding to the connectivity pattern; resolving the first session associated with the first source identifier and the second session associated with the second source identifier as corresponding to the single entity based on the probability.” For this reason, claim 19 is allowed. Claim(s) 20-21 are allowed for the same reasons as claim 19.
Therefore, the examiner asserts that in light of the above and in consideration of all of the evidence at hand, the claims are allowable as the evidence presented does not disclose the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                                                                                                                                                                                                        

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164